DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiau (US 5985363) in view of Lee (US 6890595) and in view of Yoshihara (US 6117486).
Shiau is directed to a method of providing a uniform photoresist coating for tight control of image dimensions. Shiau discloses a variety of technologies rely upon the precise, uniform deposition of a liquid coating material over a solid substrate, examples of these technologies which depend extensively on the attainment of a uniform coating of designed thickness over an uneven topographic surface is the semiconductor manufacturing industry, in which photoresist materials are deposited upon semiconductor wafers to define underlying areas which will be  Shiau discloses a deposition method which overcomes these issues.  
Shiau discloses an embodiment of the present invention, which begins with a step of the substrate surfaces being dehydrated by heating in an oven or over a hot-plate at a temperature between about 140 to 160 deg. C. for about 60 to 70 seconds under air ambient. (Col.4, 17-63). Shiau discloses after the substrate has been cooled down to room temperature for about 60 seconds under air ambient, it is mounted onto a vacuum chuck which has a diameter smaller than that of the substrate, and the center of the substrate is aligned to the central axis of the vacuum chuck rotating platform. (Col.4, 17-63). These disclosures teach and/or suggest the limitation of claim 1 where a method of forming a microelectronic device comprises providing a wafer having a first surface with a lateral perimeter, wherein lateral refers to a direction parallel to the first surface, wherein the first surface does not extend onto a curved surface of the wafer at a lateral perimeter of the wafer, the first surface having a coating area that does not extend to the lateral perimeter; and heating the wafer to a temperature in a first temperature range. 
Shiau discloses the substrate is then rotated at a high speed between about 4,000 to 5,000 rpm for about 1-5 seconds to remove any loose particles on the surface of the substrate. (Col.4, 17-63). Shiau discloses the substrate's rotational speed is then decelerated at a rate of approximately 1,000 to 10,000 rpm per second to a rotational speed of about 1,500 to 2,500 rpm. (Colo.4, 17-63). Shiau discloses the liquid resist for the first layer is then dispensed at a constant rate in the range of 0.5 to 1.2 grams per sec., while the substrate's rotation speed is maintained at approximately 1,500 to 2,500 rpm. (Col.4, 17-63). These disclosures teach and/or 
Shiau discloses at the end of the first dispensation of the liquid resist, the rotation is further decelerated at a rate of about 1,000 to 5,000 rpm per second to a speed of about 1,000 to 1,500 for a duration of 3 to 8 seconds to level the first layer of the spun-on resist. (Col.4, 17-63). Shiau discloses the rotational speed is accelerated at a rate of 1,000 to 10,000 rpm per second to about 3,000 to 5,000 rpm. (Col.4, 17-63). These disclosures teach and/or suggest the limitation of claim 1 where a method of forming a microelectronic device comprises removing a portion of the solvents from the first photoresist sublayer while the wafer is in the first temperature range, after dispensing the first discrete amounts of the mixture of photoresist resin and solvents. 
Shiau discloses next a second layer of photoresist is dispensed at a rate between about 0.5 to 1.2 grams per second for about 3 to 8 seconds while the substrate's rotational speed is being maintained between 3,000 to 5,000 rpm and after the dispensation of the second layer of photoresist is completed, the substrate rotational speed is decelerated at a rate of 1,000 to 10,000 rpm per second until the rotational speed reaches about 1,000 to 3,000 rpm. (Col.4, 17-63). Shiau discloses the substrate rotational speed is maintained at that level for about 15 to 30 seconds for controlling the uniformity of the resist thickness and drying of the resist.  Col.4, 17-63). These disclosures teach and/or suggest the limitation of claim 1 where a method of forming a microelectronic device comprises after removing the portion of the solvents from the first photoresist sublayer, moving the wafer in a second direction that is opposite from the first direction while the wafer is in a second temperature range, and dispensing second discrete 
Still, the disclosures of Shiau as discussed above fail to teach and/or suggest the limitation of claim 1 where the mixture has a viscosity of 2 centipoise (cp) to 20(cp) and the photoresist resin content of 10 weight percent to 20 weight percent, with a remainder of the mixture being substantially compose of solvents. However, the disclosures of Shiau in view of the disclosures of Lee provide such teachings 
Lee is directed to methods for coating low viscosity materials. Lee discloses the method is particularly applicable for manufacturing processes for semiconductor integrated circuit devices and focuses on an improved method of applying a lower viscosity coating liquid, such as a photoresist solution and an anti-reflection film coating (ARC) solution, onto a semiconductor wafer to form film with uniform surface. (Col.1, 8-13). Similar to the method of Shiau the process of Lee comprises rotating a wafer at a first rotation speed, coating solution is dispensed onto the wafer, decelerating the wafer to a second rotation speed at a first deceleration rate to spread the coating solution, slowly decelerating the wafer to a third rotation speed at a second deceleration rate which is considerably lower than the first deceleration rate so the coating solution reflows to the center of the wafer and then quickly accelerating the wafer to a fourth rotation speed at a third acceleration rate which larger than the first deceleration rate to spread the coating solution again. (Col.2, 28-39). Lee discloses the first deceleration rate, the second deceleration rate and the third acceleration rate are, for example, 10,000 rpm/sec, 100 rpm/sec and 50,000 rpm/sec, respectively. (Col.2, 40-45). The disclosures of Shiau which teach and/or suggest similar steps of accelerating and decelerating the wafer to form a uniform photoresist coating in view of these disclosures of Lee which are explicitly directed to low viscosity resist material, contemplate the limitation of claim 1 where the mixture has viscosity of 
Still, the disclosures of Shiau in view of Lee fail to teach and/or suggest the limitation of claim 1 where a method of forming a microelectric device comprises providing droplet-on-demand sites configured to dispense droplets of a mixture of photo resin and solvent. However, the disclosures of Shiau in view of Lee and in view of Yoshihara provides such teachings.
Yoshihara is also directed to method of forming a uniform photoresist layer on a substrate. Yoshihara discloses photolithographic process steps of a semiconductor device manufacturing process includes, for example, a resist coating step for forming a photo-resist film on a semiconductor wafer and a developing step for developing a resist-coated wafer exposed to light. (Col.11-16). The disclosures of Shiau, in view of Lee and in view of these discloeus of Yoshihara teach and/or suggest the limitation of claims 15-16. 
Similar to Shiau and Lee, Yoshihara discloses a process where a resist solution is supplied to substantially a center of a substrate surface while the substrate is rotated, rotating the substrate at a low speed by decelerating the rotation of the substrate after the supply of the resist solution is terminated, and rotating the substrate at a high speed by accelerating the rotation of the substrate after the substrate is rotated at the low speed for a predetermined time-period. (Abstract). Yoshihara discloses first a thinner or solvent is supplied to the surface of the wafer via a thinner nozzle 101 which is uniformly spread by rotating the wafer and centrifugal force. (Col.12, 22-50). Yoshihara discloses next the resist nozzle 86 is moved in the Y direction until the outlet of the resist nozzle 86 reaches the center of the spin chuck. (Col.12, 22-50). Yoshihara discloses the resist solution is provided in a dropwise manner to the center of the 
Yoshihara also discloses how the thickness of the resist layer is controlled in greater detail. Next, we will explain how to control the film thickness in accordance with the embodiments of the present invention, more specifically. (Col.4, 4-49). Yoshihara discloses a silicon wafer was first set on the spin chuck and the rotation of the wafer was initiated. (Col.4, 4-49). Yoshihara discloses thinner in the amount of 2.0 cc was supplied to wafer to prewet the rotating wafer for one second while rotating at a speed of 2000 rpm. (Col.4, 4-49). Yoshihara discloses the rotational speed of the wafer was increased up to 3500 rpm and the resist solution was supplied while rotating at this speed. (Col.4, 4-49). Yoshihara discloses a resist film was formed by the steps of supplying the resist solution in an amount of 1.5 cc, reducing the rotational speed to 2000 rpm in accordance with the conventional manner, and shaking off the resist solution to dry and then another resist film was formed in the same manner as in the above except that the resist solution was supplied in an amount of 0.5 cc. (Col.4, 4-49). 
The disclosures of Shiau in view of Lee and in view of Yoshihara as discussed above teach and/or suggest the limitation of claims 17-19 wherein the method of claim 1 further comprises patterning the photoresist layer using a photolithographic process. While they disclosures do not expressly teach the limitation of claim 17 where the method of claim 1 further comprises plating copper pillars on the wafer in areas exposed by the photoresist layer, the limitation of claim 18 where the method of claim 1 further comprises implanting dopants into the wafer in areas exposed by the photoresist layer and the limitation of claim 19 where the method of claim 1 further comprises etching a material layer of the wafer in areas exposed by the photoresist layer one ordinary skill in the art would recognize these process steps as well known processing steps utilizing a patterned photoresist layer. Therefore, the disclosures of Shiau, in view of Lee and in view of Yoshihara also contemplate the limitations of claim 17-19.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the disclosures of Shiau in view of Lee and in view of Yoshihara because Shiau, Lee and Yoshihara are directed to analogous methods of forming a uniform photoresist coating on a wafer and Lee demonstrates the process of Shiau is applicable to low viscosity resin mixtures and Yoshihara discloses a deposition method for resin mixtures and that allows for greater control of the resin that is deposited so a uniform film is formed. 
 Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiau, Lee and Yoshihara as applied to claims 1-3, 10-11 and 14-19 in paragraph 4 above, and further in view of Tanaka (US 6133163).
Tanaka is directed to a method for forming smecindoutor multilayer interconnect. Tanaka discloses as part of the process a spin on glass layer is coated on the substrate at a rotational speed of 1000-5000 rpm with a spinner. (Col.2, 59-col.3, 4). Tanaka discloses solvent is 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the combination of Shiau, Lee and Yoshihara further in view of Tanaka because similar to Shiau, Lee and Yoshihara Tanaka is also directed to methods related to forming semiconductor devices and Tanaka discloses process steps for depositing a polymer or resist layer used to pattern the underlying substrate which enhance the uniformity of the layer formed so a more precise patterning process is carried out. 
Allowable Subject Matter
Claims 4-7, 9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the disclosures of Shiau, Lee, Yoshihara and Tanaka as discussed above fail to teach and/or suggest the limitation of claim 4 wherein the first temperature range if 45 °C to 50 °C, and the second temperature range if 45 °C to 50 °C., the limitation of claim 5 wherein the first photoresist sublayer is formed to have a thickness which decreases from a first thickness at a lateral perimeter of the coating area to zero in a taper region which extends from the coating area outward by a lateral distance of 100 microns to 1 mm, wherein the first photoresist sublayer does not extend into a wafer edge exposure (WEE) region which extends inward from the lateral perimeter of the first surface by a lateral distance of 1 mm to 3 mm, the limitation of claim . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899